Citation Nr: 0410152	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-12 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left knee traumatic 
arthritis and retained foreign body.

2.  Entitlement to service connection for chloracne, claimed as 
consequent to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service during the period May 1962 
to September 1966.  He served in Vietnam during the period April 
1965 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Nashville, Tennessee, 
Regional Office (RO) that denied service connection for 
furunculosis at multiple sites claimed as caused by exposure to 
herbicides, and for degenerative joint disease and fragment of the 
left knee.  These issues were redefined in the Statement of the 
Case as service connection for chloracne due to exposure to Agent 
Orange and service connection for left knee traumatic arthritis 
and retained foreign body.

Appellant testified before the undersigned Veterans Law Judge in a 
Travel Board hearing in November 2003.  A transcript of that 
hearing has been associated with the file.

The Board notes that the issues originally under appeal included 
claims for service connection for posttraumatic stress disorder 
and increased disability rating for erectile dysfunction.  
Appellant withdrew these two issues from appeal during the course 
of the Travel Board hearing, leaving only the issues of service 
connection for chloracne and knee disorder before the Board.


FINDINGS OF FACT

1.  Appellant's left knee disorders have been variously diagnosed 
as degenerative joint disease, traumatic arthritis, and 
radiometallic foreign object in the knee.

2.  Appellant received treatment for left knee trauma while in 
military service.  No chronic pathology of the knee was shown in 
service.

3.  Appellant's arthritis of the left knee was not diagnosed in 
service or within the first year after discharge from service.

4.  There is no medical or lay evidence that the metallic foreign 
object entered appellant's left knee during his military service.

5.  There is no competent medical evidence or presumption linking 
appellant's current left knee disabilities to any disease, injury, 
or event in service.

6. Appellant served in Vietnam and was presumptively exposed to 
herbicides.

7.  Appellant has been diagnosed with chloracne, a condition that 
has been presumptively linked to herbicide exposure.

8.  Lay evidence shows that appellant's chloracne became manifest 
within one year of his last presumptive exposure to the herbicide. 


CONCLUSIONS OF LAW

1.  Appellant's left knee disorder was not incurred in or 
aggravated by military service, and his left knee traumatic 
arthritis may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2003).

2.  With resolution of reasonable doubt in the appellant's favor, 
chloracne was presumptively incurred during military service.  38 
U.S.C.A. §§ 1110, 1116, 5013, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307(a)(6), 3.309(e), 3.313  (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West 2000)) became law.  VA 
has also redefined the provisions of 38 C.F.R. § 3.159 in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-32 (August 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003)).  This law redefined the obligations of VA and imposed an 
enhanced duty on VA to assist a claimant in developing his claim.  
The VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be applicable to 
all claims filed on or after the date of enactment of the VCAA, or 
filed before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  
Appellant's claim was submitted before enactment of the VCAA, but 
the initial rating decision was made after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions of the 
VCAA and also to notify the claimant of the evidence necessary to 
develop his claim.  As part of the notice, VA is to specifically 
inform the claimant, and the claimant's representative if any, of 
which portion of the evidence, if any, VA will obtain, and which 
portion, if any, the claimant must obtain.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Also, the United States Court of Appeals 
for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan 13, 2004) held, in part, that a 
VCAA notice consistent with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, and 
(4) request or tell that claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim."  This new fourth element of the notice 
requirement comes from the language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection of skin condition and left knee condition was 
received in July 2000.  RO sent appellant pre-VCAA duty-to-assist 
letters in August and December 2000, detailing the evidence 
required to support a claim for service connection and the 
evidence that VA was still attempting to obtain.  RO also sent 
appellant a VCAA duty-to-assist letter in April 2001 discussing 
the provisions of the VCAA and the information still needed from 
appellant.  The claim was denied by rating decision in June 2001.  
None of the three duty-to-assist letters prior to the denial 
satisfied the fourth element ("give us everything you've got") 
cited in Pelegrini.  However, as will be discussed below, the VCAA 
provisions have been considered and complied with.  There is no 
indication that there is additional evidence to obtain, there is 
no additional notice that should be provided, and there has been a 
complete review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in 
the sequence of events is not shown to have any effect on the case 
or to cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letters that were sent to appellant did 
not contain the fourth element, the Board finds that appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The three duty-to-assist letters cited 
above, the original rating decision of June 2001, and the 
Statement of the Case (SOC) in March 2003 all listed the evidence 
on file that had been considered in formulation of the decision.  
Finally, the Board notes that appellant had a Travel Board hearing 
in November 2003, during which the Chairman verbally briefed 
appellant and his service representative on the provisions of the 
VCAA and specifically asked if appellant had, or knew of, any 
other information that would helpful to his claim (in essence, to 
"give us all you've got").

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.   

The VCAA also places a heightened requirement on VA to assist a 
claimant in developing his claim.  In general, the VCAA provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his claim, unless no reasonable 
possibility exists that further evidence would aid in 
substantiating it.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2003).   In this case, RO obtained appellant's service 
medical records and treatment records from two VA Medical Centers 
(VAMCs) and several private medical providers.  Appellant has been 
afforded VA medical examinations in regard to establishing service 
connection for the knee condition and the skin condition, the 
latter by a specific "Agent Orange examination."  Finally, 
appellant had the opportunity to testify before the Travel Board 
and present any and all evidence and argument in support of his 
claim.  The Board accordingly finds that VA's duty to assist has 
been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has been 
obtained and properly developed, there is no further action to be 
undertaken to comply with the VCAA or its implementing 
regulations.  The Board will accordingly adjudicate the issue, 
since doing so poses no risk of prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

Appellant asserts that he currently has chloracne as a result of 
exposure to Agent Orange in Vietnam, and that he currently suffers 
from arthritis or other left knee disorder as a result of knee 
trauma during his service in Vietnam.  Appellant articulated his 
case in testimony before the Travel Board in November 2003.  

In regard to his left knee condition, appellant testified that his 
knee was injured when the recoil of his howitzer knocked him out 
of his gunner's seat; he was treated by a cortisone injection at 
the unit aid station and returned to duty (T-3).  Appellant was 
subsequently treated as an inpatient for approximately 10 days at 
the field hospital, where he was diagnosed with bursitis; the 
swelling eventually subsided and appellant was returned to his 
unit on light duty status (T-4).  Appellant did not identify his 
knee injury at the time of his service separation physical 
examination, even though his knee was troubling him (T-5).   
Appellant sought treatment from a civilian physician within 
approximately six months of his discharge; that physician found a 
piece of shrapnel in the knee (T-6).  Appellant does not know what 
the foreign object in his knee is, but assumes that it is a piece 
from the howitzer (T-13).  Appellant has no idea how the object 
entered his knee, since there was no cut or bleeding wound at the 
time (T-17).  Appellant has had no knee injuries other than that 
on active duty, and the object is still in appellant's knee (T-
13).  Appellant was diagnosed with arthritis of the knee in the 
early 1980's (T-7).   His current treatment for the knee consists 
exclusively of pain medication (T-8).  Appellant's knee condition 
bothers him at work, but has not caused him to miss work (T-9).  
Appellant does not have arthritis in the other knee, but has 
arthritis in his feet (T-19).  He also has arthritis in the left 
shoulder (T-20).  Appellant is not aware that his knee has ever 
been specifically diagnosed as having traumatic arthritis as 
opposed to any other kind of arthritis (T-21).  
 
In regard to the chloracne, appellant testified that the condition 
did not become manifest until he returned to duty in the United 
States, at which time his left earlobe became extremely swollen 
and began bleeding and draining (T-10).  Appellant also had boils 
on his back (T-14).  A doctor on base told appellant that the 
condition resembled chloracne (T-14).  Appellant's condition was 
diagnosed as chloracne by a private physician in the mid-1970's 
(T-15).   The choloracne is being treated by various medications 
(T-12).  Appellant has not been exposed to hazardous chemicals 
other than Agent Orange in Vietnam (T-13). 

Appellant submitted a letter in November 2003 specifically opining 
that his knee injury occurred when the elevation knob of his 
howitzer disengaged during recoil and struck appellant's knee.  
Appellant has learned, over the course of the years, that he may 
have suffered ligament damage or meniscus tear which, if not 
treated correctly, could cause eventual arthritis.  Appellant has 
also learned over the years that he may have suffered 
chondromalacia from the trauma.  Appellant stresses that he has 
had no injuries to the left knee other than the incident in 
Vietnam.
   
Appellant's service medical records are on file.  In April 1965, 
in Vietnam, appellant was treated for a bruised left knee.  The 
diagnosis was swollen patellar tendon with mild subpatellar 
effusion; appellant was treated with hydrocortisone and placed on 
several days of light duty.  In June 1965, also in Vietnam, 
appellant was treated for parapatellar bursitis of the left knee, 
reportedly caused by multiple recent contusions from the recoil of 
his howitzer.  X-rays of the knee were normal.  Appellant was 
admitted for inpatient treatment.  After two days, a furuncle 
appeared on the knee, which subsided after soaks were applied.   
Appellant's separation physical is silent in regard to a left knee 
condition.

In regard to skin disorders, service records show that appellant 
was treated for a sebaceous cyst of the left earlobe in November 
1964 at Twenty-Nine Palms, California, prior to appellant's tour 
in Vietnam; according to the record, the ear had been injured in a 
football game.  The same ear was treated for a sebaceous cyst with 
history of infection at Camp Pendleton, California, in September 
1966, after appellant's return from Vietnam.  Appellant's 
separation physical examination is silent in regard to a skin 
condition.

Appellant's medical treatment records from Dr. D.J.I., a private 
physician, are on file for the period February 1993 to September 
1999.  Office visit notes show that Dr. D.J.I. continually treated 
appellant for cysts and acne throughout the period.  Dr. D.J.I. 
performed an examination of appellant in September 1997 in which 
he identified cystic acne/hidradentitis in the ears, above the 
nose, and in the groin.  Dr. D.J.I. conducted another examination 
in June 1999, in which he recorded a history of cystic acne, 
neurodermatitis in the groin, and psoriasis.  Dr. D.J.I. recorded 
appellant's current symptoms as severe scarring from cystic acne 
in the earlobes, around the ears and above the nose.  Dr. D.J.I. 
also noted thickened neurodermatitis in the groin, psoriasis in 
the gluteal area, and impression of seborrheic keratotsis on the 
left temple and upper abdomen.  Although Dr. D.J.I. treated 
appellant for a number of medical conditions throughout this 
period, there is no mention of a left knee disorder or complaint.

VA outpatient treatment notes from June 2000 record current 
problems including dermatitis of both earlobes and chronic itching 
in the perineum and groin, reportedly since discharge from the 
military.  The notes also record a history of chronic left knee 
discomfort reportedly since discharge from the military.  The 
physician's impression was scaling dermatitis of the earlobes, 
mild erythema in the inguinal area and perineum, and psoriasis 
with pearly dermatitis in the left knee.  An outpatient treatment 
note from July 2000 records an assessment of psoriasis of the ear 
and probable tinea cruris.  

Appellant underwent a VA "Agent Orange" assessment in March 2001.  
The examiner noted previous diagnoses of chronic dermatitis, 
rosacea, and chloracne. The examiner noted appellant's current 
physical symptoms in detail.  The examiner's diagnosis was chronic 
dermatitis; the examiner did not express an opinion as to whether 
the condition was related to Agent Orange.
 
Appellant underwent a VA medical examination in May 2001.  The 
examiner noted appellant's reported history of left knee trauma in 
Vietnam, and conducted an examination of appellant's physical 
symptoms.  An X-ray conducted in conjunction with the examination 
confirmed the presence of a radiometallic foreign object in the 
popliteal fossa.  The examiner's assessment of appellant's knee 
condition was degenerative joint disease and traumatic 
osteoarthritis of the left knee, with a metallic foreign body that 
may be causing pain.  The examiner's assessment of appellant's 
skin condition was furunculosis at multiple sites, especially the 
groin and axilla area, with the rest of the body being probably 
staphylococcus epidermis or aureus.  The examiner did not express 
an opinion in regard to the etiology of either the knee or the 
skin condition.

Appellant underwent another VA "Agent Orange" physical examination 
in June 2001.  The examiner noted a past history of chloracne and 
acne rosacea.  The examiner noted appellant's physical symptoms in 
detail.  The examiner stated that appellant has skin problems 
"most likely related to possible Agent Orange exposure" including 
chloracne, acne rosacea, and seborrheic keratosis.  These 
diagnoses were confirmed by a dermatologist, and appellant's 
records were reviewed to confirm the diagnoses.
 
A note from the VA dermatology clinic in September 2001 lists 
appellant's skin conditions as chloracne, inverse psoriasis, and 
allergic irritant dermatitis.  A subsequent dermatology note in 
the same month lists chloracne, granuloma of the right helix, and 
acne rosacea, and notes appellant's complaint of rash in the face, 
groin, and underarm areas.  

A progress note from the VA Medical Center (VAMC) in November 2001 
notes that appellant has what appears to be chloracne associated 
with Agent Orange exposure in Vietnam, affecting his ears, his 
face, and upper chest and back.

A letter from Murfreesboro Dermatology Clinic dated November 2003 
confirms that appellant has been a patient since April 2002 for 
acneform dermatitis compatible with chloracne.  Treatment has 
included topical antibiotics, systemic antibiotics and topical 
retinoids.  The letter does not express a medical opinion in 
regard to the etiology of the condition.

Appellant has submitted a medical report for the record entitled 
"Osteoarthritis of the Knee and Hip after Joint Injury."  The 
article is from Annals of Internal Medicine, Vo. 133 (September 5, 
2000).  The article points to a relationship between a history of 
joint injury and the increased likelihood that the injured joint 
will develop osteoarthritis later in life.

Appellant's spouse submitted lay statements in support of his 
claim in October 2000 and February 2001.  The letters state that 
she has known her husband for twelve years (i.e., since 
approximately 1989) and that appellant has suffered from skin 
eruptions that resemble chloracne ever since his return from 
Vietnam.  The letters do not substantively address the issue of 
left knee condition.  

Appellant's spouse submitted another lay statement in support of 
his claim in November 2001.  Her letter challenges the requirement 
that chloracne must be diagnosed within one year of discharge for 
the Agent Orange presumption to apply.  Her letter also asserts 
that VA failed to locate the service medical record documenting 
appellant's hospitalization for knee injury in Vietnam.

Appellant's mother submitted a lay statement in support of his 
claim in September 2000, in which she asserts that appellant has 
suffered from acne-like problems since his return from Vietnam.  
The letter does not address the issue of a left knee condition.

Appellant's former spouse submitted a lay statement in support of 
his claim in September 2000, in which she asserts that she was 
married to appellant from 1966 to 1980; during that period 
appellant had constant problems with an acne-like rash.   The 
letter does not address the issue of a left knee condition.

Appellant's acquaintance H.M.W., a nurse, submitted a lay 
statement in support of his claim in September 2000.  H.M.W. 
asserts that she has known appellant since late 1990, and that 
during that period appellant has suffered near-constant skin 
eruptions.  H.M.W.'s letter does not address the issue of a left 
knee condition.

Appellant's friend D.D. submitted a lay statement in support of 
his claim in September 2000.  D.D. asserts that he has been 
appellant's friend for over 30 years (i.e., since approximately 
1970).  Appellant lived with D.D.'s family during the period 1979-
1980.  D.D. asserts that appellant has suffered from acne-like 
skin problems since his return from Vietnam.  D.D.'s letter does 
not address the issue of a left knee condition.

III.  Analysis

Service connection for left knee traumatic arthritis and retained 
foreign body

Service connection may be granted for a disability resulting for 
disease or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.

In order to prevail on the issue of service connection for a 
particular disability, there must be medical evidence of a current 
disability; medical evidence, or in some circumstances lay 
evidence, of in-service occurrence or aggravation of the disease 
or injury; and medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

The first part of the Hickson test is medical evidence of a 
current disability.  Here, the VA medical examination of May 2001 
documents that appellant currently suffers from traumatic 
osteoarthritis of the left knee and also has a metallic foreign 
object present in the knee.  The Board finds that the first part 
of the Hickson test has been satisfied.

The second part of the Hickson test is medical or lay evidence of 
in-service aggravation or incurrence of a disease.  Here, the 
service medical records document treatment for left knee trauma, 
although without specifically diagnosing or demonstrating 
arthritis.  However, given that service medical records do 
document in-service trauma and pain to appellant's left knee, the 
Board finds that the second part of the Hickson test has been 
satisfied.

The third part of the Hickson test is medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Here, there is no medical evidence of such a nexus.  
There is no medical or objective evidence that the metallic object 
in appellant's knee was inflicted in military service, and there 
is no medical evidence linking appellant's diagnosed knee 
conditions (traumatic osteoarthritis and degenerative joint 
disease) to his knee trauma in service.  The medical article sent 
in by appellant from Annals of Internal Medicine is not probative 
to the issue at hand because, while it generally asserts that 
trauma in a joint may predispose that joint to traumatic 
osteoarthritis later, it does not address the etiology of this 
appellant's specific left knee condition.  And, even though 
appellant argues that his osteoarthritis must be a result of the 
knee trauma in Vietnam, it is the province of trained health care 
professionals to enter conclusions that require medical expertise, 
such as opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  The Board therefore finds that the 
third element of the Hickson analysis has not been met, and that 
the Hickson analysis accordingly does not provide a basis to grant 
service connection for this condition.

In the alternative to the Hickson analysis, there is a presumption 
of service connection if a claimant has a chronic injury, such as 
arthritis, whose symptoms became manifest to a degree of at least 
10 percent disabling within one year of discharge from active 
service, even if the in-service onset is not documented in medical 
records.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).  Traumatic arthritis has been 
identified as one of the pathologies contributing to appellant's 
left knee disability, but there is no evidence showing that the 
arthritis began in service or became manifest within 1 year 
following separation from service.  

Regardless of the presumption described above, if a chronic 
disease is shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  For the 
showing of a chronic disease in service there must be a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2003) (emphasis added).  
In this case, appellant's left knee injury was not established as 
chronic at that time, since it was treated with hydrocortisone and 
light duty.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support a claim.  38 C.F.R. § 3.303(b) (2003).  The 
file contains extensive treatment records from VA and from private 
medical providers, but any references to a left knee condition are 
sporadic rather than continuous.  Appellant has testified that he 
has had left knee pain continuously since his discharge from 
service.  A layperson is competent to testify in regard to the 
onset and continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, lay evidence of symptomatology is pertinent to a claim 
for service connection, if corroborated by medical evidence.  
Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993) (emphasis added).  
Since there is no corroborating medical evidence, the Board cannot 
accept appellant's unsupported assertion of continuity as a basis 
for granting service connection for the left knee condition.

Appellant has stressed in his correspondence to VA that his left 
knee trauma was incurred in combat.  There is a combat presumption 
in service connection cases: when a veteran has engaged in combat 
with the enemy in a period of war, lay evidence of in-service 
incurrence or aggravation of a disease or injury shall be accepted 
if consistent with the circumstances, condition, or hardships of 
such service, notwithstanding the lack of official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. 
Brown, 82 F.3d 389, 392-394 (Fed. Cir. 1996).  However, 38 
U.S.C.A. § 1154(b) does not address the questions of the existence 
of a present disability or of a causal relationship between such 
disability and service.  Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).

The combat presumption of service connection cited above does not 
benefit this appellant.  The provisions of 38 U.S.C.A. § 1154(b) 
do not provide a substitute for medical nexus evidence, but rather 
serve only to reduce the evidentiary burden on combat veterans 
with respect to submission of evidence regarding the incurrence or 
aggravation of an injury or disease while in service.  Kessel v. 
West, 13 Vet. App. 9, 16-19 (1999) (en banc).  In the instant 
case, the in-service incurrence of knee trauma is in fact well 
documented; it is the nexus evidence that is lacking.  Under the 
combat presumption of 38 U.S.C.A. § 1154(b), the veteran must 
still establish his claim through competent medical evidence 
showing a nexus between his disability and the in-service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); Clyburn v. West, 12 
Vet. App. 296, 303 (1999).

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  To 
deny a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
In this case, the evidence preponderates against the claim and the 
benefit-of-the-doubt rule accordingly does not apply. 

Service condition for chloracne, claimed as consequent to exposure 
to herbicides

Service connection may be granted for a disability resulting for 
disease or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there must 
be: medical evidence of a current disability; medical evidence, or 
in some cases lay evidence, of in-service occurrence or 
aggravation of the disease or injury; and, medical evidence of a 
nexus between the in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond 
v. West, 12 Vet. App. 341, 346 (1999).  Alternatively, there is a 
presumption of service connection for qualifying disabilities 
resulting from exposure to herbicides during the Vietnam War. 

Veterans of active military, naval, or air service in the Republic 
of Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed to 
herbicide agents unless there is affirmative evidence that the 
veteran was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(e)(iii) (2003).  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. §§ 3.307(e)(iii): see also 38 C.F.R. §  3.313 (2003).  

If a veteran was exposed to an herbicidal agent during active 
military, naval, or air service, service connection for chloracne 
shall be granted even though there is no record of such disease 
during service, provided that the rebuttable presumption 
provisions of the statute are also satisfied.  38 C.F.R. § 
3.309(e) (2003).  Chloracne must become manifest to a degree of 10 
percent of more within one year after the last date of exposure in 
order to qualify for the presumption.  38 C.F.R. § 3.307(6)(ii) 
(2003).  The claim has hitherto been denied because there is no 
medical evidence in the file that appellant's chloracne became 
manifest to the required degree within the required one-year 
period.

Acceptable medical or lay evidence may establish the 
characteristic manifestations of a disease to the required degree 
for purposes of presumptive service connection, if followed 
without unreasonable delay be a definite diagnosis.  Fortuck v. 
Principi, 17 Vet. App. 173 (2003); 38 C.F.R. § 3.307 (2003).   In 
this case, lay statements by appellant's mother and by his former 
spouse establish that the authors of those statements personally 
observed appellant during the year after his return from Vietnam 
and that appellant was suffering acne-like symptoms at that time.  
The other lay statements are not probative, since they presumably 
rely on hearsay rather than personal observation of appellant in 
the year following discharge.

A schedular rating of 10 percent disabling requires only a showing 
that at least five percent, but less than 20 percent, of the 
entire body or of exposed areas is affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2003).  Since appellant's skin disorder has 
historically been manifested on his ears and face, the Board 
accepts that at least 5 percent of exposed areas were affected and 
a disability rating of at least 10 percent would have been merited 
in the year immediately after service.

Lay statements from appellant's current spouse and acquaintances, 
as well as medical statements from private physicians and VA 
medical examiners, show that appellant's skin condition has 
continued without interruption to the present day.  

The remaining issue is whether the delay in obtaining a definite 
diagnosis after the presumptive one-year period was "reasonable."  
The lapse in time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is ultimately a question for the Board to address.  
Bielby v. Brown, 7 Vet. App. 260, 266 (1994). 
 
An important factor in the "reasonableness" of time lapse is the 
difficulty in diagnosing the disability and the strength of 
evidence establishing an identity between the disease 
manifestations and the subsequent diagnosis.  A strong evidentiary 
link tends to ensure the disease is not due to "intercurrent 
cause" as set forth in 38 C.F.R. § 3.303(b).  Cook v. Brown, 4 
Vet. App. 231, 238 (1993).  In this case, the Board finds that the 
skin disorder was difficult to specifically diagnose as chloracne 
due to the number of skin pathologies present.  The Board also 
finds that the evidence adequately links appellant's symptoms on 
disease manifestation to his current condition.  Accordingly, the 
delay was not "unreasonable" and the presumption of service 
connection under the Agent Orange presumption applies.

The Board also notes that, notwithstanding the presumption, a 
claimant can establish service connection for a disability due to 
Agent Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).   In this 
case, a VA Agent Orange examination in June 2001 stated "skin 
problems are most likely related to possible Agent Orange exposure 
include chloracne, acne rosacea, and seborrheic keratosis."  Even 
without the presumption, this opinion would arguably constitute 
competent evidence of direct causation.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  To 
deny a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
In this case, the evidence reasonably supports the conclusion that 
there is a relationship between the veteran's service and the 
onset of chloracne.  As such, there is a basis for resolving 
reasonable doubt in the appellant's favor and granting this claim.


ORDER

Service connection for chloracne is granted.  

Service connection for left knee traumatic arthritis and retained 
foreign body is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



